Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US P. No. 2021/0271956) and Neubauer (US P. No. 2021/0019376).
As to claim 1, Wang teaches an information processing apparatus (500 in fig. 5), comprising: a storage (508 in fig. 5) that stores a plurality of learned models; and at least one processor (502 in fig. 5) and at least one memory(508 in fig. 5) being configured to cause the 
However, Wang does not teach a storage that stores a plurality of learned models. Neubauer teaches the above limitation (p. [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Wang to store the plurality of learned models to the memory. The suggestion for modifying the system of Wang can be reasoned by one of ordinary skill in the art as set forth above by Neubauer because the modified communication system would increase the functionalities of the system to store and keep track the old or new plurality of learned models.
As to claim 2, Neubauer teaches to reset, in response to receiving an operation to reset a learned model of the presented learned models, the learned model (p. [0059]).
As to claim 3, Neubauer teaches to reset, in response to receiving an operation to reset all of the presented learned models, all of the learned models (p. [0059]).
As to claim 4, Neubauer teaches the at least one processor and at least one memory being further configured to cause the information processing apparatus to: determine, in response to an instruction of transmitting image data obtained by scanning an original document, a target learned model stored in the storage and updates the target learned model that is determined (p. [0079]).
As to claim 5, Neubauer teaches use, in response to an instruction of transmitting image data obtained by 
As to claim 6, Neubauer teaches to allow a user to select a learned model to be used for estimation of the destination address, wherein, in the estimation of the destination address, the selected learned model is used to estimate a destination address to which the image data is transmitted.  (p. [0059]).
As to claim 7, Wang teaches specifying an attribute of confidential information to be determined in the determination of whether the plurality of learned models stored in the storage include confidential information, wherein, in the determination, it is determined whether the plurality of learned models include confidential information based on whether the plurality of learned models stored in the storage include confidential information having the specified attribute (p. [0010]).
As to claim 8, Neubauer teaches allow a user to select a learned model to be reset from among the presented learned models, wherein, in the reset of the learned model, the selected learned model is reset (p. [0059]).  
As to claim 9, Neubauer teaches allowing a user to select an attribute of confidential information subjected to a reset operation from among the presented learned models, wherein, in the reset of the learned model, a learned model having confidential information of the selected attribute is reset (p. [0059]).
As to claim 10, Wang teaches the confidential information includes personal information and information held by a company and includes information that is not disclosed to outside and information managed as secret information (p. [0010]).  
As to claim 11, Wang teaches the personal information includes at least any of an 
As to claim 12, Wang teaches a method of controlling an information processing apparatus having a storage that stores a plurality of learned models, the method comprising: 
determine whether the plurality of learned models stored in the storage include confidential information; and present, to a user, learned models of the plurality of learned models determined to include the confidential information (p. [0010] discloses the list of learned models are presented to the user includes the confidential information such as the information of each user and the relevance score).
However, Wang does not teach a storage that stores a plurality of learned models. Neubauer teaches the above limitation (p. [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Wang to store the plurality of learned models to the memory. The suggestion for modifying the system of Wang can be reasoned by one of ordinary skill in the art as set forth above by Neubauer because the modified communication system would increase the functionalities of the system to store and keep track the old or new plurality of learned models.
As to claim 13, Neubauer teaches the method according to claim 12, further comprising: resetting, in response to receiving an operation to reset a learned model of the learned models presented in the presenting, the learned model (p. 0059]).
As to claim 14, Neubauer teaches the method according to claim 12, further comprising: resetting, in response to receiving an operation to reset all of the learned models presented in the presenting, all of the learned models (p. [0059]).
As to claim 15, Wang teaches a non-transitory computer-readable storage medium storing 
determine whether the plurality of learned models stored in the storage include confidential information; and present, to a user, learned models of the plurality of learned models determined to include the confidential information (p. [0010] discloses the list of learned models are presented to the user includes the confidential information such as the information of each user and the relevance score).
However, Wang does not teach a storage that stores a plurality of learned models. Neubauer teaches the above limitation (p. [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Wang to store the plurality of learned models to the memory. The suggestion for modifying the system of Wang can be reasoned by one of ordinary skill in the art as set forth above by Neubauer because the modified communication system would increase the functionalities of the system to store and keep track the old or new plurality of learned models.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Govindan et al. (US Patent No. 2021/0233148) discloses a system including one or more processors and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform tracking respective duration data for each respective item of items in a catalog based on purchase histories; measuring a reorder rate for the each respective item within one or more first periods of time; generating a Weibull distribution for the each respective item; training a machine learning model 
	

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 11,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672